Citation Nr: 1036213	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  04-10 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for head injury residuals, to 
include headaches.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to August 
1954.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In a September 2007 decision, the Board reopened and remanded 
this appeal for additional development.  It was returned to the 
Board in May 2008, and again remanded for additional development.  
The required development has been completed and this case is 
appropriately before the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has chronic headaches as a result of a head injury 
incurred during active military service.  


CONCLUSION OF LAW


Service connection for headaches as secondary to a head injury is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  To the extent there may be any 
deficiency of notice or assistance, there is no prejudice to the 
appellant in proceeding with the issue on appeal given the 
favorable nature of the Board's decision with regard to the 
pending claim.  

The Veteran seeks service connection for residuals of a head 
injury, to include headaches.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 U.S.C.A. 
§ 5107.  

According to his service treatment records, the Veteran struck 
his head in September 1953 during active military service, when 
he was wrestling with another service member in his quarters.  He 
became momentarily unconscious, but was quickly revived, and 
taken to the hospital.  At the hospital, he reported amnesia 
regarding his original injury, and some disorientation was 
exhibited.  The impression was of a cerebral concussion.  His 
August 1954 service separation examination was negative for 
headaches or any other neurological abnormality.  

The Veteran first sought service connection in March 1974 for 
residuals of a head injury.  He reported a blow to the head 
resulting in amnesia and requiring hospitalization.  On VA 
examination in May 1974, chronic brain syndrome, resulting from 
organic brain syndrome, related to his head injury was diagnosed.  
Since that time, the Veteran has consistently reported chronic 
headaches which he alleges are secondary to his in-service head 
injury.  Additionally, he has sought VA outpatient treatment for 
his headaches on a frequent basis since the early 1970s.  

Generally, laypersons are not capable of making medical 
conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Lay statements, however, may be competent to support a claim for 
service connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of disability 
subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  As headaches 
are subject to lay observation, the Board accepts the Veteran's 
statements therein as competent evidence both to the frequency 
and longevity of his headache episodes.  

In order to determine whether any current headaches were related 
to the Veteran's in-service head injury, a VA medical examination 
was afforded him in November 2007.  After examining the Veteran 
and reviewing the claims file, a VA physician concluded the 
Veteran's headaches were unrelated to his in-service head injury.  
The examiner found the Veteran's initial head injury to be too 
mild to qualify as a concussion, and in the examiner's opinion it 
was unlikely such an injury would result in chronic headaches, 
which were not reported by the Veteran for many years thereafter.  

After considering the totality of the record, the Board finds the 
evidence to be in relative equipoise.  Although the examiner who 
evaluated the Veteran in November 2007 found his headaches were 
unrelated to his head injury, the Board observes that the 
contemporaneous evidence of this injury suggests a higher degree 
of severity than acknowledged by the VA examiner.  The Veteran 
was noted in 1953 to have been rendered momentarily unconscious, 
and some amnesia and disorientation were noted.  Additionally, 
when he first sought treatment for residuals of his head injury 
in the early 1970s, examiners at that time suggested his 
headaches were related to the 1953 injury.  As with any claim, 
where the positive and negative evidence is in relative balance, 
the benefit of the doubt must be afforded the Veteran; therefore, 
the Board finds service connection for headaches as secondary to 
a head injury is warranted.  38 U.S.C.A. § 5107.  



ORDER

Service connection for headaches is granted, subject to the 
statutes and regulations applicable to the payment of monetary 
benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


